Title: From Thomas Jefferson to Frederick A. Mayo, 11 May 1821
From: Jefferson, Thomas
To: Mayo, Frederick A.


Sir
Monticello
May 11. 21.
I am just returned home after an absence of some time and find here your letter of the 5th your former favors had also come to hand and the books safely arrived, and their execution entirely approved. the remittance of the amount of your account only awaits my being able to get
			 to Richmond a parcel of flour which will be ready in about 10. days and will be immediately forwarded to Capt Bernard Peyton, and I will at the same time inclose to you and order on him for the money. with this assurance accept that of my great esteem.Th: Jefferson